Citation Nr: 0631955	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2001, for a grant of a total disability rating for 
compensation based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1996 to 
October 1996.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico
(hereinafter RO).  


FINDINGS OF FACT

1.  The veteran's claim for TDIU was received on January 24, 
2001. 

2.  There is no indication of a formal or informal claim for 
a TDIU having been received by the RO prior to January 24, 
2001. 

3.  It was not factually ascertainable from any evidence 
dated or received prior to January 24, 2001, that the veteran 
was unable to secure or maintain substantially gainful 
employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 
2001, for a grant of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2003.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains numerous medical records which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence, and the 
veteran indicated in June 2006 that he had no further 
evidence to submit.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).
  
II.  Legal Criteria/Analysis

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2006).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2006).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  Also, the date of receipt 
of evidence from a private physician or layman of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2006).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2006).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (20056.

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  

If the "schedular" criteria set forth above are not met and 
the veteran is nonetheless shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability, he shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Of consideration in making 
this determination, in addition to the severity of service 
connected disability, is the veteran's employment history and 
educational and vocational attainment.  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for a back disability, to 
include bulging discs and lumbar radiculopathy, was granted 
by a March 1997 rating decision.  A 60 percent rating was 
assigned effective from October 31, 1996, the day after the 
veteran's discharge from service.  

Thereafter, the veteran filed a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) that was received on January 24, 2001.  He 
indicated therein that he had become too disabled to work 
full time in 1996.  An October 2001 statement from a VA Fee 
Basis physician reported that the veteran had been in receipt 
of Social Security Benefits since 1997 due to physical and 
mental conditions, and that these conditions rendered him 
unable to engage in any gainful activity.  This physician 
recommended that TDIU benefits be granted.  He submitted 
another statement in April 2002 which indicated that since 
the veteran had to stop working due to his back condition, 
the veteran had suffered from severe manifestations of major 
depression, to include such feelings of hopelessness and 
isolation that he had become a burden to his wife.  

A July 2002 rating decision, which also granted service 
connection for a psychiatric disorder at a rating of 50 
percent, granted the veteran's claim for TDIU, each were made 
effective on January 24, 2001.  The effective date of the 
grant of TDIU was January 24, 2001, or the date of the 
receipt of the claim for this benefit.  The veteran contends 
that the TDIU grant should be made effective from the date 
his initial service connected disability award was 
effectuated in 1996. 

Following the July 2002 rating decision, the claims file 
reflects receipt of records from the Social Security 
Administration (SSA) in March 2006.  These records indicate 
that the SSA found that the veteran had become disabled under 
the guidelines of this agency in March 1997 due to a back 
disorder.  Later SSA records reflect the inclusion of a 
psychiatric disability, under the category of "affective 
disorders," as also producing functional limitation.   

Applying the pertinent criteria to the facts summarized 
above, the Board has been unable to identify any 
correspondence received prior to January 24, 2001, the date 
of the receipt of the veteran's formal claim for TDIU, that 
could be reasonably interpreted as a formal or informal claim 
for TDIU.  Although the veteran apparently has not worked 
since 1996 or 1997 and has submitted clinical evidence 
reflecting his inability to work was due to service-connected 
disability, the Board cannot identify any document received 
prior to January 24, 2001, in which the veteran asserts that 
he was unable to secure or maintain employment due to a 
service-connected disability.  The clinical records that were 
in the claims folder prior to January 24, 2001, do not 
suggest that the veteran was unemployable due to service-
connected disability.  The initial clinical records 
suggesting that the veteran was unable to work were submitted 
in conjunction with the January 24, 2001 claims of service 
connection and TDIU.  Therefore, the Board finds that the RO 
was correct in assigning an effective date of January 24, 
2001, for the grant of a TDIU.  

The Board further finds that the circumstances of this case 
are unlike those present in the case of Roberson v. Principi, 
251 F. 3d 1378 (2001).  In Roberson, the United States Court 
of Appeals for the Federal Circuit held that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of section 3.155(a) has been met and VA 
must consider TDIU. VA must determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether a claim is specifically 
labeled as a claim for TDIU.

Here, there is no indication whatsoever that the veteran was 
seeking TDIU prior January 2001.  In Brannon v. West, 12 Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant. The Court has also held that an appellant must 
have asserted the claim expressly or impliedly.  See Isenbart 
v. Brown, 7 Vet. App. 537, 540-41 (1995).  In this case, 
prior to January 24, 2001, the  veteran did not raise a TDIU 
claim, either expressly or impliedly.

As noted above, an exception to the general rule for 
effective dates applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  Thus, 
if it is factually ascertainable that the veteran became 
unable to secure or maintain employment due to service-
connected disabilities at any time within the one year prior 
to January 24, 2001, the law provides that the effective 
shall be awarded on that basis.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2006).    

From a review of the medical record, while the veteran was 
found to be disabled by the SSA from 1997, it was not until 
after receipt of the veteran's formal application, that the 
record included a medical opinion indicating the veteran was 
unable to secure or maintain employment due to service 
connected disability.  There is no clinical evidence of 
record suggesting that the veteran became unemployable due to 
service-connected disability in the 12 month period prior to 
January 24, 2001.  As such, an effective date earlier than 
January 24, 2001, for the grant of TDIU is also not warranted 
under the provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006).    

In sum, the preponderance of the evidence is against the 
veteran's claim for an earlier effective date than January 
24, 2001, for a grant of TDIU.  As such, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  

ORDER

Entitlement to an effective date earlier than January 24, 
2001, for a grant of TDIU is denied.   


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


